05/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 19-0669
                                                                         RILED
                                                                        MAY 2 6 2020
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne
 IN THE MATTER OF:                                                                   Courl
                                                                      Rtatp of Montana


 B.F. and A.F.                                                         ORDER

             Youths in Need of Care.




       On May 12, 2020, the guardian ad litem, Katie Ranta, filed a document entitled
"Guardian Ad Litem's Request for Judicial Notice" in which she seeks this Court take
judicial notice ofher Fifth Report to the Court which she filed in the District Court on April
29, 2020, over five months after the Notice of Appeal was filed with this Court and after
Appellant's Opening Brief was filed. Appellant D.F., Father of the above-named Youth,
objects to this Court taking judicial notice ofthe report as the report is not part ofthe record
on appeal.
       M.R. App. P. 8(1) identifies the composition ofthe record on appeal: "the original
papers and exhibits filed in the district court, the transcript of proceedings, if any, and a
certified copy ofthe docket entries prepared by the clerk ofthe district court shall constitute
the record on appeal in all cases." Here,Father appeals from the termination ofhis parental
rights issued by the District Court on October 28, 2019. Clearly, the report of which the
guardian ad litem now seeks we take judicial notice was not considered by the District
Court as it was prepared several months after the District Court issued its termination order.
The report is not part of the record on appeal and seeking judicial notice be taken of this
report is completely inappropriate. It was not before the District Court prior to termination
ofFather's parental rights and is not relevant in regard to determining the issue on appeal—
whether the District Court properly terminated Father's parental rights.
Accordingly,
       IT IS HEREBY ORDERED the Guardian Ad Litem's Request for Judicial Notice
is DENIED.
       This filing shall be REMOVED from the record and RETURNED to Ranta.
       The Clerk of this Court shall provide a copy of this Order to Ranta personally and
to all parties of record.
       DATED this tt• day of May,2020.




                                                                    ces




                                            2